Ingraham, P. J.:
I concur with Mr. Justice Laughlin, but I also think the judgment should be reversed on the ground that the evidence does not sustain a finding that the defendant or the man operating this, locomotive was negligent.. -
*173There are various conclusions drawn by the plaintiff in his testimony as to the speed of the engine, but I do not think there was satisfactorily established any fact that would justify a finding that the speed was excessive under the circumstances or that the plaintiff’s fall from the engine was caused by any failure of the person operating it to exercise care in its management. On the whole case I think at the close of the defendant’s testimony a verdict should have been directed for the defendant.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.